ACCEPTED
                                                                                           03-15-00226-CV
                                                                                                   6259893
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      7/28/2015 3:55:28 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                            CASE NO. 03-15-00226-CV

                        IN THE COURT OF APPEALS            FILED IN
                                                    3rd COURT OF APPEALS
                     FOR THE THIRD JUDICIAL DISTRICT AUSTIN, TEXAS
                            AT AUSTIN, TEXAS        7/28/2015 3:55:28 PM
                                                                  JEFFREY D. KYLE
                   Texas Health & Human Services      Commission,      Clerk

                                   Appellant,
                                       v.
                                  Linda Puglisi,
                                    Appellee.

                  On Appeal from Cause No. D-1-GN-14-000381
                53rd Judicial District Court of Travis County, Texas
                   Honorable Judge Gisela D. Triana Presiding.

     APPELLANT’S MOTION TO EXTEND TIME TO FILE REPLY BRIEF


TO THE HONORABLE JUSTICES OF THE COURT:

      Appellant, the Texas Health and Human Services Commission (“HHSC”),

files this motion requesting this Court to extend the time for filing Appellant’s Reply

Brief to August 14, 2015.

1.    The current deadline for Appellant’s Reply Brief is August 3, 2015.

2.    Appellant is seeking to extend of the deadline to August 14, 2015.

3.    This is the first extension requested by Appellant.

4.    After returning from a week long Boy Scout summer camp event on July 12,

      2015, Counsel for Appellant received Appellee’s Reply Brief on July 13,

      2015. A relative in Counsel for Appellant’s immediate family passed away
      on July 13, 2015 and was laid to rest on July 18, 2015.

5.    Also, Counsel for Appellant had a deposition scheduled for July 28, 2015 in

      Cause No. D-1-GN-15-001219, LMV-AL Ventures, LLC v. Texas

      Department of Aging and Disability Services, et al., 98th Judicial District

      Court, Travis County, Texas, preparation for which requires considerable time

      and resources.     However, the deposition is being rescheduled for the

      following week due to late developments in the case related to discovery.

6.    This extension is not being sought for purposes of delay, but rather to provide

      undersigned counsel the time to fully respond to Appellee’s Reply Brief.

      Counsel for Appellee is unopposed to this motion to extend.

                         CONCLUSION AND PRAYER

      For the foregoing reasons, Appellant respectfully requests that this Motion be

granted and that it be given until August 14, 2015 to file its brief in this case, and

such other and further relief to which Appellant may be entitled.

                                 Respectfully Submitted,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 CHARLES E. ROY
                                 First Assistant Attorney General

                                 JAMES E. DAVIS
                                 Deputy Attorney General for Litigation


                                          2
                              DAV ID A. TALBOT, JR.
                              Chief, Administrative Law Division

                              /s/ Eugene A. Clayborn
                              EUGENE A. CLAYBORN
                              State Bar No.: 00785767
                              Assistant Attorney General
                              Deputy Chief, Administrative Law Division
                              O FFICE OF THE A TTORNEY G ENERAL OF T EXAS
                              P.O. Box 12548, Capitol Station
                              Austin, Texas 78711-2548
                              Telephone: (512) 475-3204
                              Facsimile: (512) 320-0167
                              eugene.clayborn@ texasattorneygeneral.gov

                              Attorneys for Texas Health & Human Services
                              Commission


                       CERTIFICATE OF CONFERENCE

     I hereby certify that Counsel for Appellant conferred with Counsel for
Appellee on July 24, 2015 and was advised that she is unopposed to this motion.

Dated: July 28, 2015


                              /s/ Eugene A. Clayborn
                              EUGENE A. CLAYBORN
                              Assistant Attorney General




                                      3
                      CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has
been served on this the 28th day of July, 2015 on the following:

Maureen O’Connell                          Via: Electronic Service
State Bar No.: 00795949
S OUTHERN D ISABILITY L AW C ENTER
1307 Payne Avenue
Austin, Texas 78757
moconnell458@gmail.com
Attorneys for Appellee
                                     /s/ Eugene A. Clayborn
                                     EUGENE A. CLAYBORN
                                     Assistant Attorney General




                                       4